


Exhibit 10.48

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of May 28, 2003, by and
between Pharsight Corporation (the “Borrower”) and Silicon Valley Bank (“Bank”).

 

1.             DESCRIPTION OF EXISTING OBLIGATIONS:  Among other Obligations
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, a Loan and Security Agreement, dated June 13, 2001,
as amended or modified from time to time, (the “Domestic Loan Agreement”). The
Domestic Loan Agreement provides for, among other things, a Committed Revolving
Line in the original principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) and a Committed Term Loan in the original principal amount
of Three Million Five Hundred Thousand Dollars ($3,500,000).  Furthermore,
Borrower is indebted to Bank pursuant to, among other documents, an
Export-Import Bank Loan and Security Agreement, dated June 13, 2001, as may be
amended from time to time (the “EXIM Loan Agreement”).  The EXIM Loan Agreement
provided for, among other things, an EXIM Committed Line in the original
principal amount of One Million Five Hundred Thousand Dollars ($1,500,000).  The
Domestic Loan Agreement and the EXIM Loan Agreement are collectively defined as
the “Loan Agreements”.  Defined terms used but not otherwise defined herein
shall have the same meanings as set forth in the Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2.             DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement.  Additionally,
repayment of the EXIM Committed Line is guaranteed by the Export-Import Bank of
the United States “EXIM Bank” pursuant to a master Guarantee Agreement between
EXIM Bank and Bank.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”.  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                Modification(s) to Domestic Loan Agreement.

 

1.                                       Section 6.6 entitled “Primary Accounts:
Minimum and Target Balances” is hereby amended in part to provide that Borrower
agrees that it shall deposit or invest through Bank (in the sweep account or one
of IPS Mutual Funds) at least two-third (2/3) of its cash and cash equivalents
(as determined pursuant to GAAP and as reflected in Borrower’s monthly financial
statements).

 

2.                                       Sub letter (a) under Section 6.2
entitled “Financial Statements, Reports, Certificates” is hereby amended in its
entirety to read as follows:

 

(a)  Borrower will deliver to Bank:  (i) as soon as available, but no later than
30 days after the last day of each month, a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer and in a form acceptable to
Bank; (ii) as soon as available, but no later than 90 days after the last day of
Borrower’s fiscal year, audited consolidated financial statements prepared under
GAAP, consistently applied, together with a an unqualified opinion of the
financial statements from an independent certified public accounting firm
reasonably acceptable to Bank; (iii) a prompt report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in

 

 

--------------------------------------------------------------------------------


 

damages or costs to Borrower or any Subsidiary of $100,000 or more; (iv) board
of directors’ approved budgets, sales projections or other financial information
Bank request, and, in any event, within 30 days after the end of Borrower’s
fiscal year.

 

 

3.                                       Sub letter (b) under Section 6.2
entitled “Financial Statements, Reports, Certificate” is hereby amended in part
to also include deferred revenue schedules within 20 days after the last day of
each month end.

 

4.                                       Sub letter (e) under Section 6.2
entitled “Financial Statements, Reports, Certificate” is hereby incorporated to
read as follows:

 

(e) On or prior to April 30th of each year, Borrower will deliver to Bank its
board of directors’ approved operating plan.

 

5.                                       Section 6.7 entitled “Financial
Covenants” is hereby amended in its entirety to read as follows:

 

Borrower will maintain on the last day of each month:

 

(a)                 Liquidity.  Maintain Liquidity of at least twice the amount
of the outstanding aggregate balance of the Term Loan Advances.

 

(b)                Remaining Months Liquidity.  Maintain at least six months
Remaining Months Liquidity.  Remaining Months Liquidity is defined as Liquidity
minus the outstanding Term Loan Advances divided by Net Cash Loss.  Net Cash
Loss is defined as a trailing three months average change in cash from
operations.

 

(c)                 Maximum Cumulative Losses.  Beginning with the month ending
June 30, 2003 through the month ending May 31, 2004, Borrower’s cumulative
monthly losses shall not exceed the levels forecast in its operating plan as
provided and approved by Borrower’s board of directors on April 24, 2003 and as
submitted to Bank on May 5, 2003 by more than 20%.  Bank may, in its discretion,
reset this covenant annually no later than May 31st of each year.

 

7.                                       The following defined terms under
Section 13.1 entitled “Definitions” are hereby amended to read as follows:

 

                “Committed Revolving Line” is an extension of up to $1,400,000.

 

                “Revolving Maturity Date” is May 27, 2004.

 

                B.            Modification(s) to EXIM Loan Agreement.

 

1.               The following defined terms under Section 13 entitled
“Definitions” are hereby amended to read as follows:

 

                                “Exim Committed Line” is an Advance of up to
$600,000.

 

                                “Exim Maturity Date” is May 27, 2004.

 

2.               Sub letters (a), (c) and (r) under the defined term “Exim
Eligible Foreign Accounts” under Section 13 entitled “Definitions” are hereby
amended and replaced to read as follows:

 

(a)          Accounts with terms of sale greater than 90 days.

 

 

 

--------------------------------------------------------------------------------


 

(c)  Credit balances over 60 days past original invoice due date.

 

(r)            Accounts with open account terms with balance more than 25%
concentration of total foreign Accounts, unless pre-approved by Bank.

 

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

5.             NO DEFENSES OF BORROWER.  Borrower (and each guarantor and
pledgor signing below) agrees that, as of the date hereof, it has no defenses
against paying any of the Obligations.

 

6.             PAYMENT OF LOAN FEE.  Borrower shall pay Bank a fee in the amount
of Seven Thousand Dollars ($7,000) (“Domestic Loan Fee”) and Nine Thousand
Dollars ($9,000) (“EXIM Loan Fee”) plus all out-of-pocket expenses.

 

7.             CONTINUING VALIDITY.  Borrower (and each guarantor and pledgor
signing below) understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Existing Loan Documents.  Except as expressly
modified pursuant to this Loan Modification Agreement, the terms of the Existing
Loan Documents remain unchanged and in full force and effect.  Bank’s agreement
to modifications to the existing Obligations pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations.  Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations.  It is the intention of Bank and Borrower to
retain as liable parties all makers and endorsers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  Unless expressly
released herein, no maker, endorser, or guarantor will be released by virtue of
this Loan Modification Agreement.  The terms of this paragraph apply not only to
this Loan Modification Agreement, but also to all subsequent loan modification
agreements.

 

8.             CONDITIONS.  The effectiveness of this Loan Modification
Agreement is conditioned upon payment of the Domestic Loan Fee and EXIM Loan
Fee.

 

                This Loan Modification Agreement is executed as of the date
first written above.

 

BORROWER:

 

 

BANK:

 

 

 

 

 

PHARSIGHT CORPORATION

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/  Charles Faas

 

By:

/s/  Ron Kundich

Name:

Charles Faas

 

Name:

Ron Kundich

Title:

Chief Financial Officer

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

